Title: To Thomas Jefferson from James Madison, 1 September 1802
From: Madison, James
To: Jefferson, Thomas


          
            Dear Sir
            Sep. 1. 1802
          
          The mail not having returned from Milton when my messenger left the Court House on monday evening, & it having been inconvenient to send thither at any time since, I can not now acknowledge any favor which may have come from you since my last. Among the letters inclosed is one from Higginson seconding the application from Philada. for your patronage to a demand on the vice Govt of the La plata provinces. The measure as proposed seems to be inadmissible on several grounds; but I shall be glad to have your sanction if you think it proper, to a refusal.
          Yours with respectful attachment
          
            James Madison
          
        